Case 18-14949-ref   Doc 63-5     Filed 12/07/18 Entered 12/07/18 16:10:02   Desc
                               Exhibit E Page 1 of 6
Case 18-14949-ref   Doc 63-5     Filed 12/07/18 Entered 12/07/18 16:10:02   Desc
                               Exhibit E Page 2 of 6
Case 18-14949-ref   Doc 63-5     Filed 12/07/18 Entered 12/07/18 16:10:02   Desc
                               Exhibit E Page 3 of 6
Case 18-14949-ref   Doc 63-5     Filed 12/07/18 Entered 12/07/18 16:10:02   Desc
                               Exhibit E Page 4 of 6
Case 18-14949-ref   Doc 63-5     Filed 12/07/18 Entered 12/07/18 16:10:02   Desc
                               Exhibit E Page 5 of 6
Case 18-14949-ref   Doc 63-5     Filed 12/07/18 Entered 12/07/18 16:10:02   Desc
                               Exhibit E Page 6 of 6
